Van Brunt, P. J.
I cannot concur in the reasons which Mr. Justice O’Brien has assigned for the conclusion which he has reached upon this appeal. There is no doubt that, if there was any legal obligation upon the part of the members of the appellant to pay any dues or assessments, then no contract of insurance of a minor could be made, because a minor could not enter into any contract which imposed a legal obligation upon it which could be enforced. But in the case at bar I find no authority for the levying of an assessment or any obligation upon the member to pay the dues. The only result of the failure to pay the dues is the suspension of membership precisely the same as, in the ordinary insurance companies, the failure to pay the premium forfeits the policy. There is therefore no contract upon the part of the assured to do anything, the payment of the dues being only a condition precedent of the continuance of the membership or insurance; and in this respect the case at bar differs materially from that of McDonald v. Ross-Lewin, 29 Hun, 87, there being in that case an express agreement to pay assessments. But upon an examination of the language of sections 5 and 18 of the act, under which the appellant is incorporated, it will be seen that the action of the member is contemplated by the statute; it providing by section 5 that, where “any corporation, association, or society which issues any certificate, policy, or other *855evidence of interest to, or makes any promise or agreement with, its members, whereby, upon the decease of a member, any money or other benefit, charity relief, or aid is to be paid, provided, or rendered by such corporation, association or society to the legal representative of such member, or to the beneficiary designated by such member,” etc. This language clearly confines the designation of the beneficiary to the member himself, and to no one else. Hence, assuming that the member is capable of acting in a legal manner in reference to the matter of insurance, which a minor cannot do, it is for the member to designate whether the loss shall be paid to his legal representatives or to some other beneficiary. And this view is re-enforced by a consideration of the language of section 18, which provides that membership in any corporation, association, or society transacting the business of life or casualty insurance, or both, upon the co-operative or assessment plan, shall give to any member thereof the right at anytime, with the consent of such corporation, association, or society, to make a change in his beneficiary or beneficiaries, without requiring the consent of such beneficiary or beneficiaries. Here, again, we have it assumed that the members have the capacity to act in changing their beneficiaries with the consent of the corporation, carrying out the privileges conferred by the fifth section of designating who the beneficiary of the insurance should be. These things it being impossible for a minor to do, and being the necessary incidents of membership, the power to designate being a necessary part of the insurance, it is clear that minors cannot become members of such an association. The order should be affirmed, with costs.